DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 04/18/2019.
Claims 1-18 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2019 and 11/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bauman et al. (7547312) in view of reference Swayze et al. (2015/0201939).
Regarding claim 1, Bauman et al. disclose a surgical stapling apparatus (10) including:

an elongate tubular body (see figure 1A below) extending distally form the handle assembly (see figure 1 below);
an end effector (16, 22) extending distally from the elongate tubular body (see figure 1A below),
wherein the end effector (16, 22) including an anvil assembly (16) and a staple cartridge assembly (22); and
a staple cartridge surgical buttress assembly including:
a surgical buttress (12) including a body (see figure 7A below) having an annular configuration and legs (80) extending from the body (see figure 7A below),
wherein the body (see figure 7A below) positioned against a tissue facing surface (20) of the staple cartridge assembly (22) and the legs (80) positioned against a housing (see figure 1A below) of the staple cartridge assembly (22).
(Figure 1A, 7A and Column 5 lines 23-33, Column 10 lines 60-67, Column 11 lines 45-49) 
However, Bauman et al. does not disclose a leash threaded through at least one of the legs.
Swayze et al. disclose a staple cartridge surgical buttress assembly including:
a surgical buttress (1002) including a body (1036) and a protrusion portion (1004) extending from the body (1036); and
a leash (1006) threaded through the protrusion portion (1004),

(Figure 3, 47, 48 and Page 4 paragraph 78, Page 11 paragraph 118)
[AltContent: textbox (Housing)][AltContent: arrow][AltContent: textbox (Elongate Tubular Body)][AltContent: textbox (Handle Assembly)][AltContent: ][AltContent: ][AltContent: textbox (Bauman et al.)]
    PNG
    media_image1.png
    436
    622
    media_image1.png
    Greyscale
	
[AltContent: textbox (Body)][AltContent: arrow][AltContent: textbox (Bauman et al.)]
    PNG
    media_image2.png
    325
    452
    media_image2.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the staple cartridge surgical buttress assembly of Bauman et al. by incorporating the leash as taught by Swayze et al., since page 11 paragraph 118 of Swayze et al. states such a 
Regarding claim 6, Bauman et al. modified by Swayze et al. disclose free ends of the legs (Bauman et al. – 80) of the surgical buttress (Bauman et al. – 12) are secured to the housing (Bauman et al. – see figure 1A above) of the staple cartridge assembly (Bauman et al. – 22). (Bauman et al. – Column 11 lines 45-49)
Regarding claim 12, Bauman et al. disclose a staple cartridge assembly (10) including:
a housing (see figure 1A above);
an staple guide (22) supported within the housing (see figure 1A above),
wherein the staple guide (22) including a tissue facing surface (20) having staple receiving slots (column 6 lines 7-13) defined therein;
a surgical buttress (12) including a body (see figure 7A above) having an annular configuration and legs (80) extending from the body (see figure 7A above),
wherein the body (see figure 7A above) positioned against a tissue facing surface (20) and the legs (80) positioned against a housing (see figure 1A above).
(Figure 1A, 7A and Column 5 lines 23-33, Column 6 lines 7-13, Column 10 lines 60-67, Column 11 lines 45-49)
Examiner takes OFFICIAL NOTICE that in order for the staples in the staple guide to be ejected through the tissue facing surface to pierce the tissue, the tissue facing surface must have slots housing a staple.

Swayze et al. disclose a staple cartridge surgical buttress assembly including:
a surgical buttress (1002) including a body (1036) and a protrusion portion (1004) extending from the body (1036); and
a leash (1006) threaded through the protrusion portion (1004),
wherein the leash (1006) extends proximally form the surgical buttress (1002) towards the handle assembly (12).
(Figure 3, 47, 48 and Page 4 paragraph 78, Page 11 paragraph 118)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical buttress of Bauman et al. by incorporating the leash as taught by Swayze et al., since page 11 paragraph 118 of Swayze et al. states such a modification would ensure the body of the buttress detaches from the legs of the buttress.
Regarding claim 17, Bauman et al. modified by Swayze et al. disclose free ends of the legs (Bauman et al. – 80) of the surgical buttress (Bauman et al. – 12) are secured to the housing (Bauman et al. – see figure 1A above) of the staple cartridge assembly (Bauman et al. – 22). (Bauman et al. – Column 11 lines 45-49)

Claims 2-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bauman et al. (7547312) in view of reference Swayze et al. (2015/0201939) as applied to claims 1 and 12 respectively above, and further in view of reference Frater et al. (5902312).
Regarding claims 2 and 13, Bauman et al. modified by Swayze et al. disclose the claimed invention as stated above but do not disclose each of the legs includes at least one opening or cutout.
Frater et al. discloses a surgical buttress (112) comprising a body (113) and legs (114) extending form the body, wherein each leg has an opening which a leash (122) is threaded through. (Figure 9, 10 and Column 4 lines 46-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical buttress of Bauman et al. by incorporating opening in the legs as taught by Frater et al., since column 2 lines 37-39 of Frater et al. states such a modification would provide a simplest and least expensive method of threading the leash through the legs.
Regarding claims 3 and 14, in order to form an opening in the legs a portion of the leg has to be cutout.  This implies that each leg comprises an opening or cutout.
Therefore, Bauman et al. modified by Swayze et al. and Frater et al. is interpreted to disclose the legs (Bauman et al. – 80) of the surgical buttress (Bauman et al. – 12) alternate between including at least one opening and at least one cutout defined therein.
Regarding claims 4 and 15, Bauman et al. modified by Swayze et al. and Frater et al. disclose the claimed invention as stated above but do not disclose a first leg comprises a pair of openings.
It would have been obvious to the person of ordinary skill in the art to have a first leg comprises a pair of openings, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. [MPEP 2144.04 
Therefore, it would have been prima facie obvious to modify Bauman et al., Swayze et al., and Frater et al. to obtain the invention as specified in claim 4 and 15 because such a modification would have been considered mere design consideration which fails to patentably distinguish over the prior art.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bauman et al. (7547312) in view of reference Swayze et al. (2015/0201939) as applied to claims 1 and 12 respectively above, and further in view of reference Carter et al. (8967448).
Regarding claims 7 and 18, Bauman et al. disclose the legs can be secured to the housing by means other than adhesive. (Column 11 lines 54-58)
However, Bauman et al. modified by Swayze et al. do not disclose a sleeve tube positioned around the housing.
Carter et al. disclose surgical buttress (110) including a body (112) having an annular configuration and legs (120) extending from the body, wherein a sleeve tube (130) is positioned around a housing (79) of a staple cartridge assembly (70) and over free ends of the legs (120) of the surgical buttress (110) to retain the legs (120) against the staple cartridge assembly (70). (Figure 2-4 and Column 7 lines 10-21, 51-60)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical stapling apparatus of Bauman et al. by incorporating the sleeve tube as taught by Carter .

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bauman et al. (7547312) in view of reference Swayze et al. (2015/0201939) as applied to claim 1 above, and further in view of reference Milliman (9192383).
Regarding claim 8, Bauman et al. disclose an anvil surgical buttress (12). (Figure 1B and Column 5 lines 30-33)
However, Bauman et al. modified by Swayze et al. do not disclose an anvil cap configured to capture the legs of the anvil surgical buttress against the housing of the anvil assembly.
Milliman disclose an anvil assembly (200) including:
a surgical buttress (230) including a body (232) having annular configuration and legs (234) extending form the body (232),
wherein the body (232) positioned against a tissue facing surface (256) of the anvil assembly (200) and the legs positioned against a distal surface of a housing of the anvil assembly (210); and
an anvil cap (220) coupled to the housing of the anvil assembly (210),
wherein the anvil cap (220) is movable between an approximated position (figure 5) in which the legs (234) of the surgical buttress (230) are captured between the anvil cap (220) and the housing of the anvil assembly (210) and an un-approximated position (figure 6) 
(Figure 4-6 and Column 4 lines 48-51, Column 5 lines 23-41)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the anvil assembly of Bauman et al. by incorporating the surgical buttress and anvil cap as taught by Milliman, since column 1 lines 43-47 of Milliman states such a modification would ensure reliably and removably attaching the buttress material to the anvil assembly.
Regarding claim 9, Bauman et al. modified by Swayze et al. and Milliman disclose the anvil cap (Milliman – 220) includes a cap body (Milliman – 222) supported on the distal surface of the housing and pegs (Milliman – 224) extending proximally form the cap body (Milliman – 222), wherein the pegs (Milliman – 224) positioned through openings (Milliman – 216) defined in the housing. (Figure 4-6 and Column 4 lines 58-60, Column 5 lines 3-6)

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bauman et al. (7547312) in view of references Swayze et al. (2015/0201939) and Milliman (9192383) as applied to claim 9 above, and further in view of reference Ganaja et al. (6125574).
Regarding claim 10, Bauman et al. modified by Swayze et al. and Milliman disclose the claimed invention as stated above but do not disclose the pegs of the anvil cap have flanged ends.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the pegs of Milliman by incorporating the first and second legs as taught by Ganaja et al., since such a modification would ensure the anvil cap stays connected to the anvil assembly.
Regarding claim 11, Regarding claim 10, Bauman et al. modified by Swayze et al. and Milliman disclose each peg (Milliman – 224) has a split body including first (Ganaja et al. – 24) and second (Ganaja et al. – 26) legs terminating at the flanged ends, the first (Ganaja et al. – 24) and second (Ganaja et al. – 26) legs deflectable inwardly and outwardly relative to each other. (Ganaja et al. – Column 2 lines 54-67 through Column 3 lines 1-14)

Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        March 11, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731